Order filed September 25, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00716-CV
                                   ____________

                      MOHAMMED ZAHIRRUDIN, Appellant

                                           V.

                           RS 6600 SW FWY, LP, Appellee


                      On Appeal from the 125th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-71889


                                     ORDER

      The clerk’s record was filed October 14, 2011. Our review has determined that
relevant items have been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain all pleadings on which the trial was held, the court's docket
sheet, the court's charge and the jury's verdict, or the court's findings of fact and
conclusions of law, any post-judgment motion, and any formal bill of exception.

      The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before October 9, 2012, containing all pleadings on which the trial was held, the
court's docket sheet, the court's charge and the jury's verdict, or the court's findings of
fact and conclusions of law, any post-judgment motion, and any formal bill of exception.

       If the omitted items are not part of the case file, the district clerk is directed to file
a supplemental clerk’s record containing a certified statement that the omitted item is not
a part of the case file.



                                     PER CURIAM